Citation Nr: 1646989	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 14, 1973 to June 27, 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision by the RO in St. Petersburg, Florida.


FINDING OF FACT

The Veteran is service-connected for a psychiatric disability that results in one disability ratable at 100 percent throughout the appellate period.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a)(2016).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  The Veteran's claim for a TDIU was received March 2009.  The Veteran's service-connected psychiatric disability has been rated at 100 percent or more throughout the appeal period.  



Analysis

The Board notes that a May 2002 VA examination showed the Veteran was not competent to manage his benefits payments without restriction due to paranoid delusional thinking and short-term memory impairment.  See VA examination dated May 2002.  Recent VA treatment records indicate the Veteran continues to manifest a severe psychiatric disability.

The provisions of § 4.16(a) state that a TDIU may be assigned "where the schedular rating is less than total."  The plain meaning of the regulation establishes that a disability rated as 100 percent disabling cannot form the basis for the award of a TDIU.  In Rice v. Shinseki, the Court of Appeals for Veterans Claims also stated that a "TDIU rating is not a basis for an award of service connection.  Rather, it is merely an alternate way to obtain a total disability rating without being rated 100% disabled under the Rating Schedule."  22 Vet. App. 447, 453 (2009) (citing Norris v. West, 12 Vet. App. 413, 420-21 (1999)); Acosta v. Principi, 18 Vet. App. 53 (2004).  The plain language of 38 C.F.R. § 4.16(a) and case law make clear that in order to be entitled to a TDIU rating for a disability or a group of disabilities, a disability that is rated total (100 percent schedular) may not be part of the consideration for such entitlement.  The Veteran has one service-connected disability rated at 100% throughout the appellate period.  Therefore, the claim for a TDIU based on psychiatric disability is denied as a matter of law.


ORDER

A total rating based on individual unemployability (TDIU) is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


